Case 7:19-mj-02923 Document 1 Filed on 12/02/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

  
   

Southern District of

UNITED STATES DISTRICT COURT ILE
for the DEC - 2 2013
Southern District of Texas ‘ :
David J. Bradley, Cert,

 

 

 

United States of America )
. Case No MA -19-2923-M
Roy CABRERA .
DOB: 1991 )
Citizenship: USA
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 23, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
19 USC § 1433/1436 It is unlawful to fail to comply with section 1433 (b)(2) immediately upon the

arrival of any vehicle in the United States at a border crossing point, the
person in charge of the vehicle shall report the arrival; and present the
vehicle, and all persons on board for inspection; to the customs officer at the
customs facility designated for that crossing point.

This criminal complaint is based on these facts:

See Attachment "A"

MM Continued on the attached sheet.

 

Age pve boyy Sevtl ed Ausa

 

Complainant’s slegnature

Yun Chur irthfrrts
° Eddie A. Ramirez, HS! Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date:  tem2n019 BL FS are [CXC bOnL GF

Judge 's signature a

City and state: McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby

Printed name and title
Case 7:19-mj-02923 Document 1 Filed on 12/02/19 in TXSD Page 2 of 2

“ATTACHMENT A”

~-~Lam a Special Agent (SA) ofthe United States Homeland Security Investigations (HS!), and have
knowledge of the following facts:

1.

On November 23, 2019, a Dodge Charger registered to Roy CABRERA entered the United States
(U.S.) through the Progreso, Texas port of entry’s (POE) outbound lane. Upon entering the U.S.
the driver did not report his arrival nor did he present the vehicle to Custams and Border
Protection (CBP} officers for inspection. Subsequently, the Dodge Charger and its occupant(s)
successfully fled the port of entry.

On November 30, 2019, CABRERA and Stephanie ALVARADO entered the U.S. in a Dodge
Charger through the Progreso, Texas PCE.

At the Progreso POE, CABRERA gave negative declarations for narcotics, weapons, ammunition
and monetary instruments in excess of $10,000 to CBP officers. Database queries of the vehicle
revealed that the vehicle’s license plate and description matched the same Dodge Charger that
fled the port of entry on November 23, 2019.

CABRERA and the vehicle were referred for a secondary inspection. During the secondary
inspection, CABRERA freely stated ‘he knew why he was being detained and that he messed up
by driving north a week prior.’

CBP officers advised CABRERA of his Miranda rights in the English language, which he stated he
understood and waived in writing.

Post Miranda, CABRERA stated he was the owner and driver of the Dodge Charger on November
23, 2019. He was also aware that it was a crime to fail to present himself to CBP officers at the
port of entry. CABRERA stated he did not present himself or the vehicle for inspection because
he was highly intoxicated.
